DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/24/2020 and 10/02/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-10, 11-13, 15, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barnak (US 20050212133 A1).
	Regarding claim 1, Barnak discloses a semiconductor device (flip chip assembly 100, fig 1), comprising: an interconnect (conductive trace 108); a top material (interlayer dielectric 114, 106a, 106b) 
Regarding claim 2, Barnak discloses that the barrier material (124, 126) completely separates the bump (136) from the pad (102.)  
Regarding claim 3, Barnak discloses that the barrier material is conformal to a shape of the via (hole or opening in layer 114 is conformally filled by 124, 126).  
Regarding claim 4, Barnak discloses that the barrier material (molybdenum, para 0024) comprises a metal.  
Regarding claim 5, Barnak discloses that the barrier material (124, 126) comprises at least one metal selected from the group consisting of tantalum (Ta), tungsten (W), platinum (Pt), nickel (Ni) (Nickel, para 0026), cobalt (Co), and silver (Ag).  
Regarding claim 8, Barnak discloses that the bump comprises a planar bump (flat-topped bump 128 of e.g. fig. 1).  
Regarding claim 10, Barnak discloses that the bump comprises copper (para 0025).

Regarding claim 11, Barnak discloses an electronic (microelectronic device, para 0002) device, comprising: one or more devices (microelectronic die 172, fig. 5) formed on or in a substrate, a structure 
Regarding claim 12, Barnak discloses that the structure comprises an interconnect (conductive traces 108 and via 112, fig. 3) that traverses an interlayer dielectric (106a-c) on the substrate.  
Regarding claim 13, Barnak discloses that the barrier material (124, 126) comprises at least one of a metal (molybdenum), a conductive ceramic, or a conductive polymer.  
	
Regarding claim 21, Barnak further discloses a computing device (single-chip microprocessor, para 0004), comprising: a semiconductor device including: a top material (dielectric layers 114, 106a, 106b, fig. 1) defining a via (opening in the dielectric layers) formed therethrough; a pad (122) comprising electrically conductive material (conductive pad, para 0023) lining the via (lining the bottom of the opening in the dielectric layers), the pad electrically connected to at least one device of the semiconductor device (fig. 5); a barrier material (122, 124, 126, fig. 1) on the pad, the barrier material 
Regarding claim 22, Barnak further discloses that the device comprises a printed circuit board (PCB)(substrate 174, fig 5, para 0029, which may be a motherboard -- a type of PCB), wherein the semiconductor device is electrically connected to the PCB through the bump.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnak (US 20050212133 A1) in view of Sogawa (US 20080001288 A1.)
	Regarding claim 7, although disclosing other features of claim 1, Barnak does not disclose that the barrier material comprises a polymer material.  However, the use of polymers in barrier layers is common.  For example, Sogawa discloses a solder bump barrier material (silicone resin dispersed in barrier metal layer, para 145), comprises a polymer material (silicone resin).  Part of the barrier layer (e.g. wetting layer 126) of Barnak could be replaced by the layer 5 of Sogwa, including the silicone resin particles of Sogawa.  This would arrive at the claimed limitation.
	In the combination, the remaining barrier layers 122 and 124 of Barnak would continue to prevent diffusion and slow the reaction of solder with underlying elements, as taught by Barnak at e.g., para 0024 and 0026, respectively.  Meanwhile, the silicone resin of Sogawa would continue to reduce applied stress, as taught by Sogawa at e.g. para 0145.    
	Based on the above analysis, one of ordinary skill in the art would have recognized that adding silicone resin to the metal barrier layer would yield the predictable result of reducing interlayer stress, as taught by Sogawa.
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
  
s 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnak (US 20050212133 A1) in view of Yaniv (US 20080017981 A1).
Regarding claim 14, Barnak does not specifically disclose that the barrier material comprises one or more carbon nanotubes.  However, carbon nanotubes are often added to under-bump metallization to improve thermal transfer.  For example, Yaniv discloses that a barrier material (CNT composite 109, fig. 1J) may comprise one or more carbon nanotubes (carbon nanotubes, para 0010).  Part of the barrier layer (e.g. wetting layer 126) of Barnak could be replaced with the CNT composite of Yaniv.  This combination would arrive at the claimed limitation.
In the combination, CNT composite of Yaniv would continue to improve the thermal and electric conductivity of the bumps, as taught by Yaniv at e.g. para 0011.  Meanwhile, the bump and pad of Barnak would continue to transmit signal between a device and a substrate.  Based on the above analysis, one of ordinary skill in the art would have recognized that carbon nanotubes can improve thermal conductivity in under-bump metallization, as taught by Yaniv.   
Applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  The claimed material is considered to be one of many "preferred" or "optimum" materials out of a plurality of well known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention.  In re Leshin, 125 USPQ 416 (CCPA 1960).
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective . 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnak (US 20050212133 A1) in view Ho (US 20180047688 A1)
Regarding claim 15, Barnak does not expressly disclose a seed material formed between the pad 122 and the barrier material (124, 126), wherein the seed material comprises a material that was used to form the barrier material (molybdenum, nickel, gold, copper, cobalt, and alloys, para 0024 Barnak).   
However, Ho discloses a seed layer (seed layer within 162, para 0031, of titanium and copper).
The copper-containing seed layer of Ho could be applied beneath the barrier layer, as disclosed by Ho.  This would arrive at the claimed limitation.
In the combination, the barrier of Barnak would continue to resist diffusion of tin from the solder bump, as taught by Barnak at e.g. para 0024.  The copper seed layer of Ho would continue to provide a suitable adhesion or seed layer, as taught by Ho at para 0031.   A person having ordinary skill in the art at the time the application was filed would have readily recognized the desirability and advantages of applying a copper-containing seed layer beneath a barrier, because copper is a relatively-inexpensive and widely-available conductor. 
Additionally, applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well-known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention.  In re Leshin, 125 USPQ 416 (CCPA 1960). 
.	

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnak (US 20050212133 A1) in view of Ganesan (US 20150187608 A1).
Regarding claim 23, although disclosing a processor (microelectronic die 402) mounted on a substrate (substrate 404 such as a motherboard, para 0006), Barnak does not disclose that the computing device (single-chip microprocessor, para 0004, Barnak) further comprises: a memory unit capable of storing data; a graphics processing unit; an antenna within the computing device; a display on the computing device; a battery within the computing device; a power amplifier within the processor; and a voltage regulator within the processor;  -6- Attorney Docket No. D149006PCT-US 111548wherein at least one of the processor, the memory unit, the graphics processing unit, the antenna, the display, the battery, the power amplifier, or the voltage regulator comprises the semiconductor device.
However, Ganesan discloses : a memory unit (memory die para 0019) capable of storing data (registers para 0076); a graphics processing unit (graphics processor para 0074); an antenna (antenna para 0074) within the computing device (computing device para 0074); a display (display para 0074) on the computing device; a battery (battery para 0074) within the computing device; a power amplifier (power amplifier para 0074) within the processor; and a voltage regulator (voltage regulator para 0019) within the processor;   wherein at least one of the processor (processor and memory, para 0038), the memory unit, the graphics processing unit, the antenna, the display, the battery, the power amplifier, or the voltage regulator comprises the semiconductor device.

A person having ordinary skill in the art at the time the application was filed would have readily recognized the desirability and advantages of placing the processor and substrate of Barnak into the marketable system of Ganesan, in order to form a system that is more useful to a buyer.  
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

	Claims 6, 16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnak (US 20050212133 A1) in view of Arvin (US 9466547 B1)
Regarding claim 6, Barnak does not expressly disclose that the barrier material (124, 126) comprises a ceramic material (although Barnak discloses that barrier layers are often made of TiN, which is a ceramic; see para 0007 discussing conventional titanium nitride in barriers.)  
However, in the same field of art, Arvin discloses a barrier which comprises TiN.   One of ordinary skill in the art could have substituted the TiN for the barrier material of Barnak, to achieve the predictable result of ensuring throughput of electrical current, as disclosed by Arvin at e.g. col 4 ln 45.
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the subject matter involves no more “than the simple substitution of one 

	Regarding claim 9, the combination of claim 6 discloses that the pad (contact layer 124, Arvin, comprising copper (col 4 ln 65) and the bump (bump 128, Barnak, comprising copper para 0025) comprise the same electrically conductive material (copper, para 0022 and 0025.)

Regarding claim 16, Barnak discloses a pad (conductive pad 122) comprising an electrically conductive material over a via (via 112) and on a portion of an uppermost surface of a dielectric; a barrier material (124 and 132) on the pad, the barrier material comprising electrically conductive material selected to resist electromigration, intermetallic compound reaction, or both electromigration and intermetallic compound reaction; and a bump (136) comprising electrically conductive material on the barrier material.  
Barnak does not disclose a step of patterning photoresist around a via, nor that the uppermost surface of the dielectric comprises a photoresist.  
However, it is common in the art to form a via by applying a photoresist to a passivation layer, and then forming the via.  For example in a comparable interconnect, Arvin discloses a method of manufacturing a semiconductor device (chip package 200, fig 4), the method comprising: patterning photoresist (providing and patterning a photoresist to a passivation layer 110, col 5 ln 14-16) around a via (trench 112); forming a pad (contact layer 122) comprising an electrically conductive material over the via and on a portion of an uppermost surface of the photoresist (photoresist is stripped after pad formation, thus pad must be formed on the photoresist; col 8 ln 16-23); forming a barrier material (barrier material 122) on the pad.  One of ordinary skill in the art could have applied the known technique of Arvin to form the via of Barnak, to achieve the predictable result of forming a via.   Because Barnak is silent as to the method of via formation, a person having ordinary skill in the art would look to 
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  Additionally, the combination of Barnak and Arvin provides the finished device, and therefore the generalized process steps such as patterning and forming must have been performed.
Regarding claim 18, the combination of claim 16 further discloses that forming a barrier material on the pad comprises depositing the barrier material on the pad using chemical vapor deposition (CVD, col 4 ln 53, Arvin).  
Regarding claim 19 the combination of claim 16 further discloses that forming a barrier material on the pad comprises depositing the barrier material on the pad using physical vapor deposition (physical vapor deposition (PVD), col 4 ln 54, Arvin).  
Regarding claim 20, the combination of claim 16 further discloses that forming a barrier material on the pad comprises sputtering the barrier material onto the pad (sputtering, col 4 ln 54, Arvin.)  

	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnak (US 20050212133 A1) in view of Ho (US 20180047688 A1) and further in view of Arvin (US 9466547 B1)
Regarding claim 17, the combination of claim 16 does not expressly disclose that forming a barrier material (124, 126) on the pad comprises forming a seed material on the pad and forming the barrier material using the seed material.


However, Ho discloses a seed layer (seed layer within 162, para 0031, of titanium and copper).
The copper-containing seed layer of Ho could be applied beneath the barrier layer, as disclosed by Ho.  This would arrive at the claimed limitation.
In the combination, the barrier of Barnak would continue to resist diffusion of tin from the solder bump, as taught by Barnak at e.g. para 0024.  The copper seed layer of Ho would continue to provide a suitable adhesion or seed layer, as taught by Ho at para 0031.    A person having ordinary skill in the art at the time the application was filed would have readily recognized the desirability and advantages of applying a copper-containing seed layer beneath a barrier, because copper is a relatively-inexpensive and widely-available conductor.
Additionally, applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well-known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention.  In re Leshin, 125 USPQ 416 (CCPA 1960). 
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395. 



Response to Arguments
Applicant's arguments filed 11/04/2021 have been fully considered but they are not persuasive. 

Regarding the rejection under 102 over Barnak:
	Applicant argues that Barnak does not disclose a conductive pad 102 being on a portion of an uppermost surface of the top material, and a bump on the pad (Remarks of 11/04/2021, page 3.)

Examiner’s response:
	Barnak discloses a layer 122 comprising titanium in the recited location.  Because applicant appears to use the term “pad” not to refer to a planar surface, but rather a u-shaped layer, Barnak thus discloses the claimed “pad”.
	Applicant may be arguing that Barnak does not disclose the pad 122 directly contacting the interconnect 112.  This limitation is not recited in the rejected claim(s).   Claim 1 requires merely that the pad is “on the interconnect.”  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The Merriam-Webster definition of “on” includes “in close proximity with” and “indicating a source of attachment or support.”  Thus, “on” is understood as “supported by.”  In addition, pads directly contacting interconnects are common, and several examples are appended in the related art below.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

    PNG
    media_image1.png
    334
    552
    media_image1.png
    Greyscale
Ling US 6445069 B1 discloses contact pads directly contacting an interconnect, fig 1

	Solo De Zaldivar US 20050006688 A1 discloses contact pads 9 directly contacting an interconnect 6.

    PNG
    media_image2.png
    353
    547
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    269
    483
    media_image3.png
    Greyscale
	Walker US 20020111010 A1 discloses contact pads directly contacting an interconnect, with barrier layers.

Archer US 20070063352 A1 discloses contact pads directly contacting an interconnect, with barrier layers, para 0005.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner

can normally be reached M - F: 9 – 6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva
Montalvo, can be reached at 571-270-3829. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see https://ppair-
my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact
the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.

/THS/
Examiner, AU 2817

/BRIGITTE A PATERSON/Primary Examiner, Art Unit 2812